Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1) Under the Securities Exchange Act of 1934 Morgans Hotel Group Co. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 61748W108 (CUSIP Number) Steven B. Kauff NorthStar Capital Investment Corporation 399 Park Avenue, 18 th Floor New York, New York 10022 Telephone: (212) 547-2600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 24, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d -1(e), 240.13d -1(f) or 240.13d -1(g), check the following box: ¨
